Citation Nr: 1746384	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Dr. Bruce W. Ebert, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.

This appeal comes to Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Tiger Team located in the Cleveland, Ohio Regional Office (RO) denying entitlement to service connection for bilateral hearing loss and tinnitus.  The RO in Oakland, California is currently the Agency of Original Jurisdiction (AOJ).

The Veteran and his spouse presented sworn testimony before the undersigned Veterans Law Judge at an August 2017 Travel Board Hearing.  A transcript of the hearing has been associated with the Veteran's electronic claims file and has been reviewed prior to issuing this decision.  

Additional documents have been uploaded to the Veteran's electronic claims file since the March 2014 statement of the case.  A review of these documents show they are duplicative of evidence previously considered by the RO in prior adjudications or new evidence submitted by the Veteran, which do not require initial RO consideration unless specifically requested by the Veteran, which has not been requested in this case.  See 38 C.F.R. § 20.1304 (c) (2016); see also 38 U.S.C.A. § 7105(e)(1) (West 2014) (where substantive appeal was filed on or after February 2, 2013, newly submitted evidence is subject to initial review by the Board unless a veteran requests, in writing, initial review by the AOJ).  Furthermore, the Veteran is not prejudiced by the Board proceeding in this matter, as the benefits on appeal have been granted to the fullest extent under the law, as supported by the reasons and bases below. 

In October 2017, the Veteran's attorney filed a motion for advancement on the docket; however such a request was already granted on the record during the August 2017 Travel Board hearing.  As such, the motion is moot as this appeal has already been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss and tinnitus are etiologically related to his military service. 


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.385 (2016).

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable a veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303, 3.385) were initially provided in the March 2014 statement of the case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will not be repeated here.

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his August 2017 Travel Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

Service Connection Claims

The Veteran contends his bilateral hearing loss and tinnitus originated in military service due to acoustic trauma he sustained while working as an aircraft mechanic at the United States Naval Air Station in Brunswick, Georgia.  He testified that he was exposed to aircraft engine and riveting hammer noise ten to twelve hours per day for two years.  Both the Veteran and his wife testified that his hearing loss began in 1959, immediately after discharge from service.  In support of his claims, the Veteran has supplied buddy statements from his spouse and brother documenting their personal observations regarding the Veteran's complaints of hearing loss, a decibel scale documenting the noise exposure for jet engines and riveting hammers, a report from the Naval Research Advisory Committee regarding the relationship between jet engine noise and the onset of hearing loss, slides from a Department of Defense presentation on military noise exposure, and a chapter entitled "Noise and Noise-Induced Hearing Loss in the Military" from the book "Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006)."  These lay sources of evidence have been reviewed and given thoughtful consideration in adjudicating the present claims on appeal.  

The Veteran's DD form 214 reflects that his Military Occupational Specialty was tantamount to the civilian specialty of "hydraulic tester."  At the hearing, the Veteran explained that in the mornings he would repair aircraft engine leaks reported from the previous evening and in the afternoons he would work in the mechanics shop on sheet metal, servicing aircraft, and riveting.  The nature of the Veteran's duties was further set forth in a detailed August 2017 letter documenting the Veteran's naval career.  He explained that as an "Aircraft Hydraulic and Aircraft Structural Mechanic" he was responsible for working on aircraft hydraulic systems, repairing aircraft surfaces and cracks, and performing scheduled aircraft maintenance.  The Veteran testified that he was given ear protection while in service, but that such protectors were poor in quality and that he was frequently required to remove the protectors when accessing tight compartments in the aircraft.  

Service treatment records are silent for complaints of hearing loss or tinnitus during service.  The Veteran did not undergo audiometry testing during his September 1956 entrance examination, however at his September 1959 separation examination, audiometry reports showed normal hearing acuity. 

Post military service, the Veteran was employed by the United States Postal Service.  Initially he served as a mechanic, performing routine repairs, such as spark plug changes, on postal vehicles.  However, after attending college, he transitioned into administrative work and was promoted to the position of superintendent.  During his hearing testimony, the Veteran described minimal noise exposure while employed with the Postal Service. 

In December 2010, the Veteran was afforded a VA audiology examination.  Upon audiometry testing, the pure tone thresholds, in decibels, were recorded as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
35
40
LEFT
10
20
30
60
60

His speech discrimination test (Maryland CNC) scores were 96 percent and 100 percent in the left and right ears, respectively.  These results indicate the Veteran experienced hearing loss for VA purposes in both ears.  38 C.F.R. § 3.385 (2016). 

The VA examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the right ear and normal to moderately severe hearing loss in the left ear.  The VA examiner acknowledged the Veteran's subjective reports of tinnitus and opined that tinnitus is as likely as not a symptom associated with the Veteran's bilateral hearing loss.  However, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of the Veteran's military service.  In explaining this negative nexus opinion, the examiner stated that "upon separation from the Navy[,] veteran's hearing was within normal limits bilaterally and there was no mention of ringing in the ears in SMRs [service medical records].  Configuration of audiogram is consistent with the accumulation of military and occupational noise exposure as well as the effects of presbycusis." 

In April 2012, the Veteran presented to board-certified otolaryngologist, Dr. A.L., for assessment of his bilateral hearing loss and tinnitus.  Dr. A.L. interviewed the Veteran and recorded the Veteran's relevant medical history and reports of noise exposure.  Audiometry testing performed by Dr. A.L. confirmed the presence of bilateral sensorineural hearing loss.  Dr. A.L. opined that:

[The Veteran] has a moderate-severe SNHL [sensorineural hearing loss] which is worse in L [left] ear.  His low frequency loss is consistent with exposure to loud noise in the Navy.  His exposure in the Navy likely accounts for 55% of his overall hearing loss.  He is symptomatic from this and would likely benefit from hearing aids.

Thus, Dr. A.D. provided a positive nexus statement, opining that the Veteran's bilateral hearing loss was at least as likely as not (55% in this case) the result of the Veteran's military service.

In light of the conflicting medical opinions of record, and the extensive lay documents presented by the Veteran in support of his claim, documenting both his hearing loss and military noise exposure, the Board finds that the evidence is in relative equipoise.  Affording the Veteran the benefit of the doubt, as prescribed by 38 C.F.R. § 3.102, the Veteran's claim of entitlement to service connection for bilateral hearing loss is granted.

Regarding his claim of entitlement to service connection for tinnitus, the Veteran has reported subjective complaints of tinnitus or high pitched ringing in his ears to both Dr. A.L. and the December 2010 VA examiner.  At the August 2017 Board hearing, the Veteran testified that he did not experience ringing in his ears prior to service and that such symptoms began in 1959 contemporaneous with his military discharge.  Despite the fact that the Veteran's service treatment records are devoid of reference to, complaint of, or treatment for tinnitus, the Veteran is competent to report that tinnitus had its onset in service and that it has existed from service to the present. See 38 C.F.R. § 3.159(a)(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374   (2002).  This is because a diagnosis of tinnitus requires only personal knowledge as it comes to the Veteran through his senses and the Veteran is competent to indicate he experiences ringing in his ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds the Veteran's testimony and lay statements asserting that ringing in his ears began near military discharge to be sincere, credible, and worthy of significant evidentiary consideration.  Based on the totality of the evidence, the Board finds it appropriate to resolve reasonable doubt in the Veteran's favor and find that his tinnitus had its onset in service.  Accordingly, entitlement to service connection for tinnitus is granted. 



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


